Sedgwick,'J.
The plaintiff and defendant were real estate agents in hexington, Nebraska. Darr and Spencer owned a half coction of land near Lexington, which they sold to one Entrekin. Afterwards the plaintiff began this action against Darr and Spencer to recover a commission upon the sale. Darr and Spencer answered that they were ready to pay the commission, but that this defendant •laimed that he was entitled to it, and asked that the defendant be made party, which was done, and issues were then made between the plaintiff and defendant, each claiming the commission. The cause was tried by a jury, who rendered a verdict in favor of the plaintiff, and the defendant has appealed.
No question of law is presented upon the appeal. The defendant asked for a reversal upon the sole ground that the verdict and judgment are not sustained by the evidence. Mr. Darr testified that they listed the land with the defendant to be sold, but neither of these parties had any written contract with the owners of the land authorizing him to make the sale. The plaintiff took Mr. Entrekin *625in charge and showed him several pieces of land, among others this land in question, and Mr. Entreldn did not recognize at the time that he had been shown the same land by the defendant. The plaintiff then took Mr. Entreldn to the owner of the land and introduced them, and testified, as did also the owner of the land, that in that interview Mr. Entreldn was furnished Avith a Avritten statement shOAving the description of the land and the price and terms. Mr. Entreldn does not remember this circumstance. Aftemvards Mr. Entreldn bought the land for the price and upon the terms stated in the memorandum. There are other circumstances shoAvn in the evidence tending to support the verdict of the jury. The AA'hole evidence shows an animated contest betAAreen these tAvo men as to which one of them could take such part in the sale as to entitle him to the commission. We are not at liberty to Aveigh this evidence to determine which of these parties has the stronger claim to this commission. One Stevens was in some Avay associated with the defendant in the real estate business, and he accompanied Mr. Entreldn from his home in Geneva to Lexington, and went at once Avith him to the office of the defendant. The defendant drove Avith Mr. Entreldn during one whole day and half of another and showed him many pieces of land for sale. Among other pieces he showed him the half section in question, and 'told him the price, but did not tell him the owner of the land. Mr. Van Horn appears to have been authorized to make this sale, and to have been the first to shoAV the land to Mr. Entreldn, and also to have taken part in closing the contract, and upon the whole evidence, if the matter had been submitted to us as an original proposition, we should have hesitated to give the commission to another, but this is peculiarly a matter for the jury, and there is substantial evidence supporting their verdict. We cannot therefore disturb .it.
The judgment of the district court is
Affirmed.